Citation Nr: 1328433	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for essential tremor, 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955, and from July 1955 to August 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

With respect to the issue of entitlement to service 
connection for essential tremor, the Veteran's appeal was 
last remanded by the Board in January 2013 to obtain a VA 
opinion as to the likelihood that his current disability was 
caused or aggravated by his service-connected PTSD.  The 
requested opinion was obtained in March 2013.  Accordingly, 
the Board finds that there has been substantial compliance 
with the directives of the January 2013 Remand, such that an 
additional remand to comply with such directives is not 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only 
substantial, and not strict compliance with the terms of a 
remand request, is required); Dyment v. West, 13 Vet. App. 
141, 146-47  (holding that there was no Stegall violation 
when the examiner made the ultimate determination required 
by the Board's remand, because such determination more than 
substantially complied with the Board's remand order).

The medical term "essential" means of unknown cause or 
origin (i.e. idiopathic).  See Dorland's Illustrated Medical 
Dictionary (31st Ed. 2007).  Although the Veteran has been 
consistently diagnosed with "essential tremor", he has 
asserted that his tremor is secondary to his service-
connected PTSD and the Board will address the secondary 
service connection claim.  The Veteran has made no argument 
with respect to direct service connection for his tremors in 
conjunction with the current claim and appeal.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not relate the Veteran's 
currently diagnosed essential tremors to his military 
service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for essential tremors 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2012).  Correspondence dated in February 2008 
satisfied the duty to notify provisions prior to the initial 
adjudication of the issue on appeal by the agency of 
original jurisdiction (AOJ).  This letter also advised the 
Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's service treatment records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  A VA opinion relevant to the issue 
decided herein was most recently obtained in March 2013; the 
Veteran has not argued, and the record does not reflect, 
that this opinion was inadequate for rating purposes.  38 
C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  The opinion in question addressed the issue on 
appeal and provided a nexus opinion accompanied by 
rationale.  

There is no indication in the record that any additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly 
present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Establishing service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

The Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss 
experienced symptoms. See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368   (2005).  In addition, the lay 
statements submitted on the Veteran's behalf are competent 
to discuss their authors' personal observations concerning 
the Veteran.  The Veteran and his lay witnesses are not, 
however, generally competent to render an opinion as to the 
cause or etiology of any current disorder because they do 
not have the requisite medical knowledge or training.  See 
Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more 
complex medical questions).  The question of the etiological 
relationship between PTSD and the Veteran's current 
essential tremor, including whether caused or aggravated by 
his PTSD, is a complex medical question that requires 
medical expertise to address.  The Veteran may have an 
honest belief that his disabilities are caused or aggravated 
by his PTSD, but medical evidence is required to establish 
such a relationship.

With respect to the issue of entitlement to service 
connection for essential tremor, the Veteran contends that 
high anxiety levels associated with his service-connected 
PTSD have either caused or aggravated his tremors.  
Significantly, the evidence does not show that the essential 
tremor for which he currently seeks entitlement to service 
connection had its onset in service.  Indeed, although he 
complained of headaches for three days in March 1953 as well 
as pressure on the nape of his neck which caused pain on the 
top of his head in March 1954, his July 1959 Report of 
Medical Examination indicated that he was within normal 
limits neurologically, and he explicitly denied experiencing 
frequent headaches, severe headaches, dizziness, or fainting 
spells at the time of his separation.  

The Veteran initially filed a claim for entitlement to 
malarial/hemorrhagic fever residuals in September 2004, 
alleging that his tremors were due to malaria incurred in 
service.  He was provided with a VA infectious disabilities 
examination in April 2005, at which time the examiner opined 
that the Veteran's recurrent episodes involving central 
nervous system function were poorly explained and possibly 
transient ischemic manifestations.  However, the examiner 
concluded that malaria was never definitively diagnosed in 
the Veteran, and that the symptoms experienced by the 
Veteran were not yet adequately clarified, although entirely 
independent of his military service.  Based on this 
examination report, the RO denied the Veteran's claim for 
entitlement to service connection for malaria in April 2006, 
and the Veteran did not appeal that decision.  

A December 2007 VA treatment note indicated that the Veteran 
informed his VA psychiatrist that a private physician 
indicated his tremors may be related to his service-
connected PTSD, and that the Veteran wanted the VA 
psychiatrist to write a statement opining that his tremors 
were, in fact, due to his PTSD.  The VA psychiatrist 
indicated that the Veteran was merely striving to add 
something to his list of service-connected disorders, and 
opined that his tremor was probably Parkinsonian and 
progressive, but not connected in any causal way with his 
PTSD diagnosis.  

The Veteran was afforded a VA PTSD examination in August 
2009, at which time "essential tremor" was listed as a non-
psychiatric medical problem relevant to psychiatric 
assessment and/or treatment.  An October 2009 VA Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance indicated that the Veteran had a moderate tremor 
of the upper extremities and was unable to feed himself or 
administer medications, but did not offer an opinion as to 
the likely etiology of the tremor.  Similarly, a May 2010 VA 
Aid and Attendance or Housebound Examination report 
indicated that the Veteran had essential tremor which caused 
substantial impairment in his daily inability to ambulate ad 
care for self, but did not offer an opinion as to the 
disorder's likely etiology.  

In May 2011, the RO scheduled a VA neurological disorders 
examination to determine whether the Veteran's essential 
tremor was caused or aggravated by his service-connected 
PTSD.  However, in June 2011, the Veteran's spouse indicated 
that he could not attend the scheduled examination because 
he received surgical repair for a broken hip and needed at 
least 8 weeks recovery time before he could travel for an 
examination.  The examination was rescheduled for November 
2011, but the Veteran's spouse indicated that the Veteran 
could not report for the examination because he was unable 
to walk, unresponsive most of the time, and suffering from 
dementia.  A review of recent VA treatment records confirms 
that the Veteran now receives VA home healthcare services at 
his place of residence.  

A VA medical opinion was obtained in March 2013, at which 
time the physician opined that the Veteran's tremors were 
less likely than not (less than 50 percent probability) 
incurred in or caused by the Veteran's PTSD.   The physician 
explained that the Veteran was clearly diagnosed as having 
essential tremor, and that he was not diagnosed as having 
Parkinson's tremor, neuropathic tremor, orthostatic tremor, 
or any other tremor secondary to a defined structural 
abnormality of the brain or nerves.  The physician 
emphasized that he did not have a diagnosis of, nor did the 
evidence show, psychogenic tremor or other tremor diagnosis.  
The physician explained that essential tremor was not 
related etiologically to psychiatric diagnoses, nor to 
exposures.  As such, the physician concluded that the 
essential tremor was less likely than not secondary to his 
service connection PTSD or to military service.  Moreover, 
the physician opined that there was no evidence of 
progression beyond the natural progression of his essential 
tremor, and that it was less likely than not that there was 
any aggravation of his essential tremor due to his service 
connection PTSD.  

No other medical opinions of record contradict this 
conclusion.  Ultimately, the evidence of record confirms the 
VA examiner's opinion, the criteria for service connection 
for essential tremor as secondary to service-connected PTSD 
have not been met, and the Veteran's claim must be denied.  
The preponderance of the evidence is against the claim. 
There is no doubt to be resolved, and service connection is 
not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. 54-56.


ORDER

Entitlement to service connection for essential tremor, 
claimed as secondary to service-connected PTSD, is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
right ear hearing loss.  With respect to the issue of 
entitlement to service connection for right ear hearing 
loss, the Veteran's service records show that he was an 
Airman, First Class, in the Air Force and served as an 
Aircraft Control & Warning Operator.  The Veteran has 
already been awarded service connection for left ear hearing 
loss and tinnitus.  At his July 1959 Report of Medical 
Examination at discharge, an audiological examination was 
conducted and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
    -5 
(10)
 (0) 10
    -5 
(-5)
5 (15)
15 (20)
LEFT
-5 (10)
-5 (5)
(0) 10
40 (50)
40 (45)

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of 
each column and are not in parentheses.  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.

The Veteran was provided a VA audiological examination in 
February 2008, at which time he was diagnosed as having 
mild-to-severe sensorineural hearing loss from 250 hertz 
through 8000 hertz in the right ear, with fair speech 
recognition ability.  Acoustic reflexes were absent.  The 
examiner assumed that the Veteran was exposed to aircraft 
noise while in service.  Following a review of the Veteran's 
service treatment records, the examiner noted that the 
speech testing upon the Veteran's entrance into service 
suggested normal hearing, while his hearing test upon 
discharge from active duty in 1959 revealed normal hearing 
in the right ear and a mild high-frequency loss in the left 
ear.  As such, the examiner opined that the service 
treatment records supported the Veteran's claim of service-
connected hearing loss in the left ear only, and that there 
was no evidence of hearing impairment as a result of 
military service in the right ear.  Based on these 
examination results, the RO granted entitlement to service 
connection for left ear hearing loss but denied his claim 
for service connection for right ear hearing loss.  
In the Veteran's November 2012 Informal Hearing 
Presentation, his accredited representative persuasively 
argued that the VA examiner's February 2008 medical opinion 
was based entirely on the Veteran having hearing acuity in 
the right ear within normal limits upon his separation from 
service.  As such, in its January 2013 remand, the Board 
found that the February 2008 medical opinion failed to 
meaningfully address the issue of whether the Veteran's 
right ear hearing loss was incurred in service, regardless 
of whether it was shown to meet the provisions of 38 C.F.R. 
§ 3.385 in service or on service separation.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss 
as defined by 38 C.F.R. § 3.385 is not shown in service or 
at separation from service, service connection can be 
established if medical evidence shows that it is actually 
due to incidents during service).  Specifically, in its 
January 2013 remand, the Board found that the February 2008 
VA audiological examination report did not indicate when the 
Veteran's current right ear hearing loss was first shown 
following his military service.  Moreover, the VA examiner's 
opinion failed to provide any other rationale for the 
conclusion reached therein.  Thus, the Board found the 
February 2008 VA audiological examination to be inadequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding 
that if VA provides the Veteran with an examination in a 
service connection claim, the examination must be adequate).

Pursuant to the Board's January 2013 remand instructions, 
another VA audiological opinion was obtained in June 2013.  
However, the June 2013 VA audiologist simply concluded that, 
"It is at least as likely as not that the veteran's hearing 
loss and tinnitus left ear at time of service was due to 
military noise exposure.  Any further hearing loss of right 
or left ear that was beyond military service."  In support 
of this conclusion, the audiologist simply stated that the 
Veteran's 1959 separation examination showed normal right 
ear hearing loss, and that there were no current audiograms 
to compare to the 1959 examination.  However, audiograms as 
recent as the February 2008 VA audiological examination are 
associated with the claims file.  

Thus, the Board finds the June 2013 VA opinion inadequate 
for purposes of determining service connection.  As such, a 
remand is again necessary to ensure compliance with the 
terms of the January 2013 Board remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  
Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to 
the VA audiologist who provided the June 
2013 opinion and ask that an addendum 
opinion be provided.  Specifically, after 
a review of the entire evidence of record, 
and with consideration of the Veteran's 
previous statements, the audiologist must 
render an opinion, in light of the service 
and post service evidence of record, as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current right ear hearing loss 
is related to the Veteran's period of 
military service from June 1951 to August 
1959, or to any incident therein, to 
include as due to aircraft noise exposure.  
The Veteran's military occupational 
specialty, the objective medical findings 
in the service medical records, the 
previous VA audiological evaluation 
currently of record, the Veteran's history 
of in-service and post-service noise 
exposure, and any other pertinent clinical 
findings of record must be taken into 
account.  Importantly, the examiner must 
not base the required opinion solely on 
whether right ear hearing loss was shown 
in service or on service separation.  The 
examiner must specifically address the 
question of whether any degree of current 
right ear hearing loss is a result of his 
military service or to any incident 
therein, to include as a result of in-
service noise exposure, including 
consideration of any upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385.  A 
complete rationale for all opinions must 
be provided.  In providing this rationale, 
the examiner is asked to take note that 
audiometry results as recent as February 
2008 are associated with the claims file.

If the February 2008 VA examiner is 
unavailable, forward the Veteran's claims 
file to another VA examiner of the 
appropriate expertise in audiology for the 
requested opinion.  After review of the 
claims file and a copy of this remand, the 
examiner is asked to opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's currently diagnosed right ear 
hearing loss is caused by or otherwise 
related to his military service, to 
include aircraft noise exposure.  

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


